Title: To Benjamin Franklin from the Continental Congress: Instructions, [14 August–16 October 1779]
From: Continental Congress
To: Franklin, Benjamin


Much of Congress’ time in 1779 was spent drafting peace ultimata, a task imposed on it by Spain’s offer in April to mediate Britain’s conflicts with the Americans and French. France, which conveyed the offer, used Conrad-Alexandre Gérard, her minister in Philadelphia, to lobby Congress to demand terms which would not prolong the war, should Britain prove willing to recognize American independence and end hostilities. France’s basic interest was American political and commercial independence from Britain, so as to weaken Britain’s position in the European balance of power. She had no desire to fight further for specifically American goals and moreover she had to mediate between the wishes of the United States and those of her new ally Spain. She was also concerned that the American desire to retain her traditional fishing rights off Newfoundland and in the Gulf of St. Lawrence might lead Britain to further restrictions on France’s own fishing rights in the area. The New England delegates to Congress led by Samuel Adams, among others, fought hard to present demands for such rights as an ultimatum to Britain for entering any peace negotiations; against them Gérard successfully ranged a coalition in which were found many southern delegates anxious for French military assistance. After months of debate Congress finally decided to present such demands as an ultimatum not for a peace treaty, but for any subsequent commercial treaty with Britain; on August 14 it approved instructions for a peace commissioner and for a commissioner to negotiate a British-American commercial treaty which incorporated this decision. At the same session it approved these related instructions to Franklin. It then put the instructions aside while it turned to the equally contentious problems of electing the peace commissioner/minister to Britain and also a separate minister to the court of Spain. Not until October 16 were the instructions finally signed by the new president of Congress, Samuel Huntington.
 
Sir,
[August 14–October 16, 1779]
Having determined in order to put a period to the present War conformably to the humane dispositions, which sway the allied Powers, that we would not insist on a direct acknowledgement by Great Britain of our right in the fisheries this important matter is liable to an incertitude, which may be dangerous to the Political and commercial interests of the United States, we have therefore agreed and resolved, That our right should in no case be given up. That we would not form any Treaty of Commerce with Great Britain, nor carry on any trade or Commerce whatsoever with her, unless she shall make an Express Stipulation on that subject—And that if she shall after a Treaty of Peace, disturb the Inhabitants of these States in the Exercise of it we will make it a common Cause to obtain redress for the Parties injured. But notwithstanding these Precautions as Great Britain may again light up the flames of War and use our exercise of the Fisheries as her pretext; and since some doubts may arise, whether this object is so effectually guarded by the treaty of alliance with his most Christian Majesty, that any Molestation therein on the part of Great Britain is to be considered as a casus fœderis you are to endeavour to obtain of his Majesty an explanation on that Subject, upon the principle that notwithstanding the high Confidence reposed in his wisdom and Justice, yet considering the uncertainty of human affairs & how doubts may be afterwards raised in the breasts of his royal successors the great Importance of the fisheries renders the Citizens of these States very solicitous to obtain his Majesty’s sense with relation to them as the best security against the Ambition and rapacity of the British court. For this purpose you shall propose the following Article, in which nevertheless such alterations may be made as the Circumstances and situation of Affairs shall render convenient and proper. Should the same be agreed to, and executed, you are immediately to transmit a Copy thereof to our minister at the Court of Spain.— “Whereas by the treaty of Alliance between the most Christian King and the United States of North America the two parties guaranty mutually from that time and forever against all other Powers, to wit, the United States to his most Christian Majesty the possessions then appertaining to the Crown of France in America as well as those which it may acquire by the Future Treaty of Peace; And his most Christian Majesty guaranties on his Part to the United States their Liberty sovereignty and Independence—absolute and unlimited as well in matters of Government as Commerce and also their Possessions and the additions or Conquests that their Confederation might obtain during the War according to the said Treaty; and the said parties did further agree and declare that in case of a rupture between France and England, the said reciprocal guaranty should have its full force and effect the moment such War should break out: And whereas doubts may hereafter arise how far the said guaranty extends to this, to wit, that Great Britain should molest or disturb the subjects and Inhabitants of France or of the said States in taking fish on the Banks of Newfoundland and other the fishing banks and seas of North America formerly and usually frequented by the subjects and inhabitants respectively: And whereas the said King and the united States have thought proper to determine with precision the true intent and meaning of the said guaranty in this respect; Now therefore as a farther demonstration of their mutual good will and affection it is hereby agreed concluded and determined as follows, to wit, That if after the Conclusion of the Treaty or Treaties, which shall terminate the present War, great Britain shall molest or disturb the subjects or Inhabitants of the said United States in taking fish on the Banks, seas and places formerly used and frequented by them so as not to encroach on the territorial rights, which may remain to him after the termination of the present War as aforesaid and war should thereupon break out between the said United States and Great Britain; or if Great Britain shall molest or disturb the subjects & Inhabitants of France in taking fish on the Banks seas and Places formerly used and frequented by them, so as not to encroach on the territorial rights of Great Britain as aforesaid, and war should thereupon break out between France and Great Britain; in either of those Cases of war as aforesaid, his most Christian Majesty and the said United States shall make it a common cause and aid each other mutually with their good offices, their counsels and their forces according to the exigence of conjunctures as becomes good and faithful Allies: Provided always that nothing herein contained shall be taken or understood as contrary to or inconsistent with the true intent & meaning of the treaties already subsisting between his most Christian Majesty and the said States but the same shall be taken and understood as explanatory of and conformable to those treaties.”
Done at Philadelphia this sixteenth day of Octr. in the year of our Lord one thousand seven hundred and seventy nine and in the fourth year of our Independence.

By the Congress of the United States of America
Saml. HuntingtonPresident
Attest Chas. Thomson secy.The Honble. B: Franklin Esqr.
